


110 HR 4540 IH: Fair Funding for Schools

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4540
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Ms. Hirono (for
			 herself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To reauthorize the impact aid program under the
		  Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Funding for Schools
			 Act.
		2.Payments relating
			 to Federal acquisition of real propertySection 8002 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7702) is amended—
			(1)in subsection (a)
			 by adding at the end the following: The Secretary may base such a
			 determination on original records (including facsimiles or other reproductions
			 of those records) documenting the assessed value of that real property,
			 prepared by a legally authorized official as of the time of the Federal
			 acquisition, or other records that the Secretary determines to be appropriate
			 and reliable, including Federal agency records or local historical
			 records.;
			(2)in subsection (f)
			 by striking paragraphs (4) and (5);
			(3)in subsection (h) by striking paragraphs
			 (1) through (4) and inserting the following:
				
					(1)Foundation
				payments for current eligible local educational agencies
						(A)In
				generalThe Secretary shall first make a foundation payment to
				each local educational agency that was eligible for a payment under this
				section for fiscal year 2006.
						(B)AmountThe
				amount of a payment under subparagraph (A) for a local educational agency shall
				be equal to 90 percent of the local educational agency’s calculated payment for
				fiscal year 2006.
						(C)Insufficient
				appropriationsIf the amount appropriated under section 8014(a)
				is insufficient to pay the full amount determined under this paragraph for all
				eligible local educational agencies for the fiscal year, then the Secretary
				shall ratably reduce the payment to each local educational agency under this
				paragraph.
						(2)Foundation
				payments for local educational agencies deemed eligible after fiscal year
				2006
						(A)In
				generalFrom those funds remaining after making payments under
				paragraph (1) for the fiscal year involved, the Secretary shall make a payment
				to each local educational agency deemed eligible after fiscal year 2006 for the
				fiscal year in which such agency was deemed eligible.
						(B)In
				generalThe first payment
				made to a local educational agency under subparagraph (A) shall thereafter be
				treated as the foundation payment for that local educational agency.
						(C)AmountsThe
				amount of a payment under subparagraph (A) for a local educational agency shall
				be determined as follows:
							(i)Calculate the
				local educational agency’s maximum payment under subsection (b).
							(ii)Calculate the
				percentage that the amount appropriated under section 8014(a) for the most
				recent fiscal year for which the Secretary has completed making payments under
				this section is of the total maximum payments for such fiscal year for all
				eligible local educational agencies and multiply the agency’s maximum payment
				by such percentage.
							(iii)Multiply the
				amount determined under clause (ii) by 90 percent.
							(3)Remaining
				fundsFrom any funds remaining after making payments under
				paragraphs (1) and (2) for the fiscal year involved, the Secretary shall make a
				payment to each local educational agency that received a foundation payment
				under paragraphs (1) or (2) for the fiscal year involved in an amount that
				bears the same relation to the remainder as a percentage share determined for
				the local educational agency (by dividing the maximum amount that the agency is
				eligible to receive under subsection (b) by the total of the maximum amounts
				for all such agencies) bears to the percentage share determined (in the same
				manner) for all local educational agencies eligible to receive a payment under
				this section for the fiscal year involved, except that, for the purpose of
				calculating a local educational agency’s maximum payment under subsection (b),
				data from the most current fiscal year shall be
				used.
					;
			(4)by striking
			 subsections (i), (k), and (m); and
			(5)by redesignating
			 subsections (l) and (n) as (i) and (j), respectively.
			3.Payments for
			 eligible federally connected childrenSection 8003 of that Act (20 U.S.C. 7703) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting after such
			 agency, the following: including those children enrolled in a
			 State that has a State open enrollment policy (but not including children
			 enrolled in a distance learning program not residing within the defined
			 boundaries of the agency),;
				(B)in paragraph
			 (2)—
					(i)by
			 redesignating subparagraphs (D) through (F) as (E) through (G),
			 respectively;
					(ii)by
			 inserting after subparagraph (C) the following:
						
							(D)Multiply the number
				of children described in subparagraph (A) and (B) of subsection (a)(1) by a
				factor of 1.35 if the local educational agency has a total student enrollment
				of not less than 25,000 students, of which not less than 50 percent are
				children described in (a)(1) and not less than 6,000 of such children are
				children described in subparagraph (A) and (B) of subsection
				(a)(1).
							;
				and
					(iii)in
			 subparagraph (F) (as so redesignated) by striking .10 and
			 inserting .05;
					(C)in paragraph
			 (4)(B), in each of clauses (i)(I) and (ii)(I), by striking 3 fiscal
			 years and inserting 4 fiscal years; and
				(D)in paragraph (5)
			 by inserting after 1984, the following: or under lease of
			 off-base property under subchapter IV of chapter 169 of part IV of subtitle A
			 of title 10, United States Code (10 U.S.C. 2871 et seq.),;
				(2)in subsection (b)(2)—
				(A)in subparagraph
			 (B)—
					(i)in
			 the subparagraph heading by striking continuing;
					(ii)in
			 clause (i) by striking subclauses (I) and (II) and inserting the
			 following:
						
							(I)is a local educational agency whose
				boundaries are the same as a Federal military installation or the boundaries
				are the same as island property designated by the Secretary of the Interior to
				be property that is held in trust by the Federal Government and the agency has
				no taxing authority, or the agency;
							(II)has an enrollment
				of children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 45 percent;
							(III)has a per-pupil
				expenditure that is less than—
								(aa)for a local educational agency that has a
				total student enrollment of 350 or more students, 120 percent of the average
				per-pupil expenditure of the State in which the agency is located; or
								(bb)for a local educational agency that has a
				total student enrollment of less than 350 students—
									(AA)120 percent of
				the average per-pupil expenditure of the State in which the agency is located;
				or
									(BB)the average
				per-pupil expenditure of three comparable local educational agencies in the
				State in which the agency is located;
									(IV)has a tax rate for
				general fund purposes that is at least 95 percent of the average tax rate for
				general fund purposes of comparable local educational agencies in the State;
				and
							(V)for a local
				educational agency that has an enrollment of children described in subsection
				(a)(1) that constitutes a percentage of the total student enrollment of the
				agency which is not less than 30 percent, and has a tax rate for general fund
				purposes which is not less than 125 percent of the average tax rate for general
				fund purposes for comparable local educational agencies in the
				State.
							;
					(iii)by
			 adding at the end the following:
						
							(iv)Special
				ruleNotwithstanding clause (i)(II), a local educational agency
				shall be considered eligible to receive a basic support payment under
				subparagraph (A) with respect to the number of children determined under
				subsection (a)(1) if the agency—
								(I)has an enrollment
				of children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 35 percent
				including for purposes of determining eligibility those children described in
				subparagraph (F) and (G) of subsection (a)(1); and
								(II)was eligible to
				receive assistance under subsection (b)(2) of section 8003 in fiscal year
				2001.
								;
					(B)by striking
			 subparagraphs (C), (D), and (E);
				(C)by inserting after
			 subparagraph (B) the following:
					
						(C)Maximum amount
				for heavily impacted local educational agencies
							(i)In
				generalThe maximum amount
				that a heavily impacted local educational agency is eligible to receive under
				this paragraph for any fiscal year is the sum of the total weighted student
				units, as computed under subsection (a)(2) and subject to clause (ii),
				multiplied by the greater of—
								(I)four-fifths of the average per-pupil
				expenditure of the State in which the local educational agency is located for
				the third fiscal year preceding the fiscal year for which the determination is
				made; or
								(II)four-fifths of the average per-pupil
				expenditure of all of the States for the third fiscal year preceding the fiscal
				year for which the determination is made.
								(ii)Special
				rule(I)(aa)For a local educational agency with respect
				to which 35 percent or more of the total student enrollment of the schools of
				the agency are children described in subparagraph (D) or (E) (or a combination
				thereof) of subsection (a)(1), and has an enrollment of children described in
				subparagraph (A), (B), or (C) of such subsection equal to at least 10 percent
				of the agency’s total enrollment, the Secretary shall calculate the weighted
				student units of those children described in subparagraph (D) or (E) of such
				subsection by multiplying the number of such children by a factor of
				0.55.
									(bb)For
				any local educational agency that received a payment under this clause in
				fiscal year 2006 the local educational agency shall not be required to have an
				enrollment of children described in subparagraphs (A), (B), or (C) of such
				subsection equal to at least 10 percent of the agency’s total
				enrollment.
									(II)For
				a local educational agency that has an enrollment of 100 or fewer children
				described in subsection (a)(1), the Secretary shall calculate the total number
				of weighted student units for purposes of subsection (a)(2) by multiplying the
				number of such children by a factor of 1.75.
								(III)For
				a local educational agency that does not qualify under (B)(i)(I) of this
				subsection and has an enrollment of more than 100 but not more than 1000
				children described in subsection (a)(1), the Secretary shall calculate the
				total number of weighted student units for purposes of subsection (a)(2) by
				multiplying the number of such children by a factor of
				1.25.
								;
				(D)by redesignating
			 subparagraph (F) as (D) and, in that subparagraph—
					(i)by
			 striking clause (ii);
					(ii)by
			 striking ; and at the end of clause (i) and inserting a period;
			 and
					(iii)by
			 striking the Secretary— and all that follows through
			 shall use and inserting the Secretary shall
			 use;
					(E)by redesignating
			 subparagraph (G) as (E) and, in that subparagraph, in the matter preceding
			 clause (i), by striking (C)(i)(II)(bb) and inserting
			 (B)(i)(II)(bb);
				(F)by redesignating
			 subparagraph (H) as (F) and, in that subparagraph—
					(i)in
			 clause (i)—
						(I)by
			 striking (B), (C), (D), or (E), and inserting (B) or
			 (C),;
						(II)by striking
			 by reason of and inserting due to;
						(III)by inserting
			 after clause (iii), the following: or as the direct
			 result of base realignment and closure or modularization as determined by the
			 Secretary of Defense and force structure change or force relocation,;
			 and
						(IV)by inserting
			 before the period at the end the following: or during such time as
			 activities associated with base closure and realignment, modularization, force
			 structure change, or force relocation is ongoing; and
						(ii)in
			 clause (ii) by striking (D) or (E) both places such term appears
			 and inserting (C);
					(3)in subsection
			 (b)(3)(B)—
				(A)by redesignating
			 clause (iv) as (v); and
				(B)by inserting after
			 clause (iii) the following:
					
						(iv)For any local
				educational agency that is providing a program of distant learning to children
				not residing within the legally defined boundaries of the agency, the Secretary
				shall disregard such children from such agency’s total enrollment when
				calculating the percentage under subclause (I) of clause (i) and shall
				disregard any funds received for such children when calculating the total
				current expenditures attributed to the operation of such agency when
				calculating the percentage under subclause (II) of clause
				(i).
						;
				(4)in subsection
			 (b)(3)(C) by striking or (E) of paragraph (2), as the case may
			 be and inserting of paragraph (2).
			(5)in subsection (b)(3), by amending
			 subparagraph (D) to read as follows:
				
					(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 100 percent of its threshold payment the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraph (1) or (2) (as the case
				may be) by multiplying—
						(i)a
				percentage, the denominator of which is the difference between the full amount
				computed under paragraph (1) or (2) (as the case may be) for all local
				educational agencies and the amount of the threshold payment (as calculated
				under subparagraphs (B) and (C) of all local educational agencies, and the
				numerator of which is the aggregate amount of the excess sums by:
						(ii)the difference
				between the full amount computed under paragraph (1) or (2) (as the case may
				be) for the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
						;
			(6)in subsection (c) by amending paragraph (2)
			 to read as follows:
				
					(2)ExceptionCalculation
				of payments for a local educational agency shall be based on data from the
				fiscal year for which the agency is making an application for payment if such
				agency:
						(A)is newly
				established by a State (first year of operation only), or
						(B)(i)was eligible to receive
				a payment under this section in the previous fiscal year and such agency has
				had an overall increase (as determined by the Secretary of Education in
				consultation with the Secretary of Defense, the Secretary of Interior or other
				Federal agencies) of not less than 250 students or 10 percent as described in
				section 8003(a)(1)(A), (B), (C), (D) or (F) and (G) if those children described
				in (F) or (G) are civilian dependents of employees of the Department of Defense
				and/or the Department of the Interior; and
							(ii)such increase occurred during the
				period between the end of the school year preceding the fiscal year for which
				the application is being made and the beginning of the school year immediately
				preceding that school year as the result of closure or realignment of military
				installations under the base closure process or the relocation of members of
				the Armed Forces and civilian employees of the Department of Defense as part of
				force structure changes or movements of units or personnel between military
				installations or because of actions initiated by the Secretary of Interior or
				other Federal
				agency.
							;
			(7)in subsection (e) by striking paragraphs
			 (1) and (2) and inserting the following:
				
					(1)In
				generalSubject to paragraph (2), the total amount the Secretary
				shall pay a local education agency received under subsection (b)(1), (b)(2) or
				(b)(2)(B)(ii)—
						(A)for fiscal year
				2008 shall not be less than 90 percent of the total amount that the local
				education agency received under subsection (b)(1), (b)(2) or (b)(2)(B)(ii) for
				fiscal year 2007;
						(B)for fiscal year
				2009 shall not be less than 80 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2) or (b)(2)(B)(ii)
				for fiscal year 2007;
						(C)for fiscal year
				2010 shall not be less than 70 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2) or (b)(2)(B)(ii)
				for fiscal year 2007 of which such amount shall be considered a foundation
				payment for each succeeding fiscal year until such time as the agency’s maximum
				payment as determined under paragraphs (1) or (2) of subsection (b) as the case
				may be, exceeds the amount provided for under this subparagraph.
						(2)Ratable
				reduction
						(A)In
				generalIf the sums made available under this title for any
				fiscal year are insufficient to pay the full amounts that all local educational
				agencies in all States are eligible to receive under paragraph (1) for such
				year, then the Secretary shall ratably reduce the payments to all agencies for
				such year.
						(B)Additional
				fundsIf additional funds become available for making payments
				under paragraph (1) for such fiscal year, payments that were reduced under
				subparagraph (A) shall be increased on the same basis as such payments were
				reduced.
						;
				and
			(8)by striking
			 subsection (g).
			4.ConstructionSection 8007 of that Act (20 U.S.C. 7707) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking 40 percent and inserting 80
			 percent;
				(B)in paragraph (2)
			 by adding at the end the following:
					
						(C)The agency is
				eligible under section 8003(b)(2) or is receiving a basic support payment under
				circumstances described in section 8003
				(b)(2)(B)(ii).
						;
				and
				(C)by striking
			 paragraph (3) and inserting the following:
					
						(3)Amount of
				payments
							(A)Local educational
				agencies impacted by military dependent childrenThe amount of a
				payment to each local educational agency described in this subsection that is
				impacted by military dependent children for fiscal year shall be equal
				to—
								(i)(I)40 percent of the amount
				appropriated under section 8014(e) for such fiscal year; divided by
									(II)the number of children described in
				subparagraphs (B) and (D)(i) of section 8003(a)(1) who were in average daily
				attendance for all local educational agencies described in paragraph (2),
				including the number of children attending a school facility described in
				section 8008(a) if the Secretary does not provide assistance for the school
				facility under that section for the fiscal year; multiplied by
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000;
				and
									(II)not more than
				$3,000,000.
									(B)Local
				educational agencies impacted by children who reside on Indian
				landsThe amount of a payment to each local educational agency
				described in this subsection that is impacted by children who reside on Indian
				lands for a fiscal year shall be equal to—
								(i)(I)40 percent of the amount
				appropriated under section 8014(e) for such fiscal year divided by
									(II)the number of children described in
				section 8003(a)(1)(C) who were in average daily attendance for all local
				educational agencies described in paragraph (2); multiplied by—
									(ii)the number of
				children determined for such agency;
									(I)but not less than
				$25,000, except that this subparagraph shall not apply if the amount available
				to carry out paragraph (1) for such fiscal year is less than $32,000,000
				and
									(II)not more than
				$3,000,000.
									;
				and
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking 60 percent
			 and inserting 20 percent;
				(B)in paragraph
			 (3)(A), in the matter preceding clause (i), by inserting after an
			 emergency grant under paragraph (2)(A) the following: if the
			 agency is covered by paragraph (7), or;
				(C)in paragraph
			 (3)(C)(i)(I) by striking the agency meets at least one and all
			 that follows through the period at the end and inserting the number of
			 children determined under section 8003(a)(1)(C) for the agency for the
			 preceding school year constituted at least 40 percent of the total student
			 enrollment in the schools of the agency during the preceding school
			 year.;
				(D)by striking
			 paragraph (3)(D)(ii)(II) and inserting the following:
					
						(II)The number of children determined under
				section 8003(a)(1)(C) for the school for the preceding school year constituted
				at least 40 percent of the total student enrollment in the school during the
				preceding school
				year.
						;
				(E)in paragraph
			 (4)(C) by striking (A), (B), (C), and (D) and inserting
			 (A) and (C);
				(F)by redesignating
			 paragraph (7) as paragraph (8); and
				(G)by inserting after
			 paragraph (6) the following:
					
						(7)Special
				ruleNotwithstanding paragraphs (3)(C)(i)(I) and (3)(D)(ii)(II),
				a local educational agency is eligible to receive a grant under this subsection
				not to exceed $3,000,000 in any one fiscal year if such agency—
							(A)was eligible to
				receive a payment under section 8003 for the fiscal year prior to the year for
				which the application is made; and
							(B)has had an overall
				increase in enrollment—
								(i)during the period
				between the end of the school year preceding the fiscal year for which the
				application is made and the beginning of the school year immediately preceding
				that school year;
								(ii)of not less than
				250 students or 10 percent (whichever is lower), are children described
				in—
									(I)subparagraph (A),
				(B), (C), or (D) of section 8003(a) (1); or
									(II)subparagraph (F)
				or (G) of section 8003(a) (1), but only to the extent such children are
				civilian dependents of employees of the Department of Defense; and
									(iii)that is the
				direct result of one or more of the following:
									(I)Base realignment
				and closure or global rebasing, as determined by the Secretary of
				Defense.
									(II)Force structure
				changes or force reductions.
									(III)An action
				initiated by the Secretary of Interior or other Federal
				agency.
									.
				5.State
			 consideration of payments in providing State aidSection 8009 of that Act (20 U.S.C. 7709) is
			 amended—
			(1)in subsection
			 (b)(1) by inserting before the period at the end the following: and for
			 which the average per pupil expenditure is equal to or greater than the average
			 per pupil expenditure of all the States in the third fiscal year preceding the
			 fiscal year for which the State is applying for equalization under the
			 section;
			(2)in subsection
			 (b)(2) by striking subparagraphs (A) and (B) and inserting the
			 following:
				
					(A)States currently
				qualifying
						(i)In
				generalFor purposes of paragraph (1), a program of State aid for
				any State qualifying under this section in fiscal year 2006 equalizes
				expenditures among local educational agencies if, in the second fiscal year
				preceding the fiscal year for which the determination is made the amount of
				per-pupil expenditures made by, or per-pupil revenues available to, the local
				educational agency in the State with the highest such per-pupil expenditures or
				revenues did not exceed the amount of such per-pupil expenditures made by, or
				per-pupil revenues available to, the local educational agency in the State with
				the lowest such expenditures or revenues by more than 25 percent as calculated
				under clause (i).
						(ii)Other
				factorsIn making a determination under this subparagraph, the
				Secretary notwithstanding regulations in use prior to the enactment of this Act
				shall—
							(I)arrange all local
				educational agencies in the State by per-pupil expenditures or revenues in
				descending order from the highest to the lowest;
							(II)using per pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
							(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
							(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
							(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with disabilities.
							(B)New States
				applicants
						(i)In
				generalFor purposes of paragraph (1), a program of State aid for
				this section after fiscal year 2006 equalizes expenditures among local
				educational agencies if, in the second fiscal year preceding the fiscal year
				for which the determination is made, the amount of per-pupil expenditures made
				by, or per pupil revenues available to, the local educational agency in the
				State with the highest such per-pupil expenditures or revenues did not exceed
				the amount of such per-pupil expenditures made by, or per-pupil revenues
				available to, the local educational agency in the State with the lowest such
				expenditures or revenues by more than 10 percent as calculated under clause
				(i).
						(ii)Other
				factorsIn making a determination under this subparagraph, the
				Secretary notwithstanding regulations in use prior to the enactment of this Act
				shall—
							(I)arrange all local
				educational agencies in the State by per pupil expenditures or revenues in
				descending order from the highest to the lowest;
							(II)using per-pupil
				expenditures or revenues as the only criteria disregard those local educational
				agencies that are spending above the 95th percentile and those spending below
				the 5th percentile;
							(III)identify the
				local educational agency at the 95th percentile and the local educational
				agency at the 5th percentile;
							(IV)subtract the
				amount of per-pupil expenditures or revenues of the local educational agency at
				the 5th percentile from the amount of per-pupil expenditures or revenues of the
				local educational agency at the 95th percentile and divide the difference by
				the per-pupil expenditures or revenues of the local educational agency at the
				5th percentile; and
							(V)take into account
				the extent to which a program of State aid reflects the additional cost of
				providing free public education in particular types of local educational
				agencies, such as those that are geographically isolated, or to particular
				types of students, such as children with
				disabilities.
							;
				and
			(3)in subsection
			 (d)(2)—
				(A)by striking
			 A State and inserting the following:
					
						(A)In
				generalA State
						;
				and
				(B)by adding at the
			 end the following:
					
						(B)States that are
				not equalized StatesA State
				that has not been approved as an equalized State under subsection (b) shall not
				consider funds received under section 8002 or section 8003 of this title in any
				State formula or place a limit or direct the use of such funds or consider such
				funds in any State
				formula.
						.
				6.DefinitionsSection 8013 of that Act (20 U.S.C. 7713) is
			 amended—
			(1)in paragraph (1)
			 by striking and Marine Corps and inserting Marine Corps,
			 and Coast Guard;
			(2)in paragraph (9)
			 by adding at the end the following:
				
					(C)New local
				educational agenciesExcept for those agencies deemed eligible
				under section 8003 prior to the enactment of this subparagraph, any new local
				educational agency making application must have boundaries as defined by State
				law and which has been granted the authority to tax or to receive an imputed
				tax from either a city, county or township
				body.
					.
			7.Authorization of
			 appropriationsSection 8014 of
			 that Act (20 U.S.C. 7714) is amended—
			(1)in subsection (a)
			 by striking $32,000,000 for fiscal year 2000 and inserting
			 $75,000,000 for fiscal year 2008;
			(2)in subsection (b)
			 by striking $809,400,000 for fiscal year 2000 and inserting
			 $1,225,000,000 for fiscal year 2008;
			(3)in subsection (c)
			 by striking $50,000,000 for fiscal year 2000 and inserting
			 $55,000,000 for fiscal year 2008;
			(4)by redesignating
			 subsection (e) as (d) and, in that subsection, by striking
			 $10,052,000 and all that follows through and such
			 sums and inserting $150,000,000 for fiscal year 2008 and such
			 sums;
			(5)by redesignating
			 subsection (f) as (e) and, in that subsection, by striking $5,000,000
			 for fiscal year 2000 and inserting $10,000,000 for fiscal year
			 2008; and
			(6)by adding at the
			 end the following:
				
					(f)Allocation of
				dollars from previous fiscal yearsWhen final payments are made
				for a fiscal year the Secretary shall add any remaining funds to those funds
				appropriated for such section for the next fiscal year for the purpose of
				making payments subject to the provisions of the applicable
				section.
					.
			8.Conforming
			 repealSubpart 20 (20 U.S.C.
			 7281 et seq.) of part D of title V of that Act (relating to additional
			 assistance for certain local educational agencies impacted by Federal property
			 acquisition) is repealed.
		
